NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Submitted June 15, 2016* 
                                  Decided June 17, 2016 
                                              
                                          Before 
 
                          DIANE P. WOOD, Chief Judge 
                           
                          RICHARD A. POSNER, Circuit Judge 
                           
                          JOEL M. FLAUM, Circuit Judge 
 
No. 15‐3014 
 
JOSEPH RUTLEDGE,                                  Appeal from the United States District 
      Plaintiff‐Appellant,                        Court for the Northern District of Illinois, 
                                                  Eastern Division. 
      v.                                           
                                                  No. 13 C 870 
CITY OF CHICAGO, et. al.,                          
      Defendants‐Appellees.                       John Robert Blakey, 
                                                  Judge. 
                                             
                                        O R D E R 

       Joseph Rutledge alleged in this suit under 42 U.S.C. § 1983 that the City of 
Chicago and two of its building inspectors, Vallie Smith and Donald Kerksick, violated 
his Fourth Amendment rights by conducting a warrantless search of his home and 
discriminated against him by targeting his home for inspection because he is African‐
American. The district court granted summary judgment for the defendants, and 
Rutledge now asks us to overturn that decision. We affirm. 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2)(C). 
No. 15‐3014                                                                          Page 2 
 
         
        Rutledge owns a home on Chicago’s south side that he shared with Yolanda 
Lasley, a domestic partner. (Lasley has since moved out, but that does not affect this 
case.) Lasley called the city’s “311” non‐emergency municipal services number in 
December 2012 to report a broken window in a neighbor’s home, believing that the City 
would repair the window for free. Inspector Smith responded to the call and went to 
Rutledge’s home. Smith noticed that one of Rutledge’s windows was boarded, and 
knocked on the door. Lasley answered (Rutledge was not home) and Smith asked for, 
and received, permission to come inside to inspect the window. Smith entered and then, 
after being allowed by Lasley to use a bathroom in the basement, she heard the furnace 
cut off. Lasley told Smith that it cut off periodically, and Smith responded that she 
would send someone to look at it. Based on this inspection Smith later completed an 
administrative complaint citing the property with several violations of the municipal 
code, including broken windowpanes, a missing downspout, and general uncleanliness. 
         
        Inspector Kerksick visited the home three days later to inspect the furnace. 
Rutledge was not at home, and again Lasley invited the inspector inside. Kerksick 
completed an inspection report in which he wrote that the furnace was indeed 
inoperable and that a cooking stove was being used as a heating device. He also noted 
that the conditions in the home were “deplorable” and recommended that a “well‐being 
check” be conducted on the occupants. Based on the reports of Inspectors Smith and 
Kerksick, the City of Chicago issued two administrative complaints against Rutledge as 
the homeowner. Following a contested hearing, the City fined Rutledge $815 for 
violations of the municipal code. 
         
        Rutledge brought this § 1983 suit alleging that the two inspectors violated the 
Fourth Amendment by conducting a warrantless, nonconsensual search of his home, 
and that the City violated the Equal Protection Clause through its “custom or practice of 
targeting African‐American neighborhoods for building inspections” and issuing 
baseless citations to black homeowners.   
         
        The district court granted summary judgment for the defendants. Rejecting 
Rutledge’s Fourth Amendment claim, the court concluded that Lasley had actual 
authority to consent to both inspections because she had been living full‐time with 
Rutledge when the inspections occurred and had been living with him “off‐and‐on” for 
three years—“a significant period of time.” She also had apparent authority to consent 
to both inspections, the court added, because she answered the door and told the 
inspectors that she lived in Rutledge’s home. And the inspectors did not exceed the 
No. 15‐3014                                                                            Page 3 
 
scope of her consent, the court concluded, because Lasley did not impose any limits on 
the search. Finally, addressing Rutledge’s equal‐protection claim, the court found that 
he failed to produce any evidence to show that the City or its employees even knew of 
his race, much less that racial animus motivated the inspections of his home. 
         
        On appeal Rutledge argues that the district court abused its discretion by 
upholding the searches based on the consent of Lasley, whom he characterizes as “a 
third party who has no authority to consent.” Rutledge asserts that, because he also 
resided in the home and objected to an inspection, the inspectors were required to 
obtain a warrant before entering. An administrative inspection, as a search, must 
comport with the Fourth Amendment’s requirement of reasonableness, Camara v. Mun. 
Court of San Francisco, 387 U.S. 523, 534 (1967), and therefore must be supported by 
either an administrative search warrant or valid consent. See Montville v. Lewis, 87 F.3d 
900, 902 (7th Cir. 1996). However, “the consent of one who possesses common authority 
over premises or effects is valid as against the absent, nonconsenting person with whom 
that authority is shared.” United States v. Matlock, 415 U.S. 164, 170 (1974); see also 
United States v. Groves, 530 F.3d 506, 509 (7th Cir. 2008). Lasley conceded at her 
deposition that she allowed both Smith and Kerksick to enter the home, and despite 
Rutledge’s attempt to portray her as a “third party,” it is undisputed that she lived in 
the home at the time of the inspections. As a co‐resident, Lasley had legal authority to 
consent to the search. 
         
        Rutledge also challenges the ruling on his equal‐protection claim. To show that 
the City used a racial classification to single him out for his property inspection, he 
points to the notation “Case Group[:] TARGET” that appears atop the Notices of 
Violation which the City issued to him. But as the district court explained, Rutledge 
introduced no evidence to support any discriminatory inference from the notation, nor 
did he show that the same notation did not also appear on Notices of Violations sent to 
similarly situated white homeowners. We add that Rutledge offered nothing to refute 
the City’s assertion that the notation was merely an internal designation to reflect the 
fact that its lawyers were handling the case during administrative proceedings (as 
opposed to those from the Department of Buildings, which handles other matters). In 
responding to a motion for summary judgment, a party may not rest on its pleadings, 
but must affirmatively show with “competent evidence of a type otherwise admissible” 
that there is a genuine issue for trial. Hemsworth v. Quotesmith.com, 476 F.3d 487, 489–90 
(7th Cir. 2007); Billups v. Mehodist Hosp. of Chicago, 922 F.2d 1300, 1302–03 (7th Cir. 1991).     
         
                                                                                 AFFIRMED.